TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00380-CV


                              Patricia A. Grant, Ph.D., Appellant

                                                 v.

                                Richard W. Heo, et al., Appellees




              FROM THE 155TH DISTRICT COURT OF FAYETTE COUNTY
      NO. 2012V-126, THE HONORABLE JEFF R. STEINHAUSER, JUDGE PRESIDING



                            MEMORANDUM OPINION


               This attempted interlocutory appeal arises out of appellant’s petition seeking to

compel partition of land and mineral rights. On July 21, 2021, the trial court sent a letter to the

parties, stating that “at least some of the parties” did not oppose partitioning appellant’s interest

out of the tract and asking that the parties either file an agreed order detailing appellant’s

undivided ownership interests or execute partition deeds, thus “saving all parties some time and

expenses.” Appellant filed objections to the letter and then filed notice that she was setting her

motion for summary judgment for a hearing in late August. After appellee Richard W. Heo

informed the trial court that he was in the process of acquiring the interests from “[m]ost of the

defendants,” the trial court sent another letter on August 4 stating that it was staying all actions

on its own motion until November 1 to allow appellee Heo to “purchase[] all the undivided

interests he is able to acquire.” The court stated it “believes this is the most appropriate way to

proceed since it will simplify the case with regard to the joinder of necessary parties, service of
citation, costs, etc.” The court also stated that it was canceling appellant’s hearing on her motion

for summary judgment. Appellant objected to that letter and filed her notice of appeal, stating

she was appealing from the court’s July 21 and August 4 letters.

               We sent appellant a letter asking her to explain how this Court could exercise

jurisdiction over the appeal, observing that letters from a trial court are not generally subject to

appeal, see Goff v. Tuchscherer, 627 S.W.2d 397, 398-99 (Tex. 1982); Schwartz v. Schwartz,

No. 03-15-00651-CV, 2016 WL 5874873, at *2 (Tex. App.—Austin Oct. 5, 2016, pet. denied)

(mem. op.), and that the rulings did not appear to be the kind of order or judgment from which

interlocutory appeal could be taken, see Tex. Civ. Prac. & Rem. Code § 51.014.

               Appellant responded, contending that the trial court’s letters “constitute final

orders with decisions and judgements impacting” her hearing on summary judgment

and substantially comply with the requisites of a formal judgment or order. See Schwartz,

2016 WL 5874873, at *2. She also asserts that the letters are “evidence of [the court’s] decisions

actually rendered” and that, because she “is legally questioning their sales as statutory fraud,”

they “are all evidence informing of judge’s judgement and directives finality at the time of

signing” and “are finalities granting appellant review jurisdiction.”

               We have reviewed the content of the trial court’s letters, and they do not amount

to the kind of judgment or order that can be appealed. See id. And, as we observed in our notice

to appellant, even if we could view the letters as such, neither of them is the type of ruling from

which an interlocutory appeal may be taken. See CMH Homes v. Perez, 340 S.W.3d 444, 447

(Tex. 2011) (“We strictly apply statutes granting interlocutory appeals because they are a narrow




                                                 2
exception to the general rule that interlocutory orders are not immediately appealable.”).

Accordingly, we dismiss this appeal for want of jurisdiction. See Tex. R. App. P. 42.3(a).



                                             __________________________________________
                                             Darlene Byrne, Chief Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: November 3, 2021




                                                3